Title: Mary Smith Cranch to Abigail Adams, 7 December 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					My Dear Sister
					Quincy Dec. 7th 1800.
				
				I last week receiv’d your first Letter from the city of Washington. I began to grow impatient not to receive one Line neither from you nor My Son, but last thursdays mail brought yours & one from him to his Father. I had heard of your arrival by mr Brislers Letter to his wife. but I wanted to hear your own account of your journey. I receiv’d your two Letters Written upon the road & thank you for them all. I have not been able to Write till within a week. Such Trembling hands I never had they are far from steady now. but thank Heaven I am so well I have been to ride four times. Mr Black Mr Shaw & Mr Greenleaf are ready to galant me any where, so that I have only to speak & a carriage is at the door. I have spent a day with mrs Black & mrs Greenleaf, & have call’d upon mrs Shaw but

they had too much company to dine with them for me to stay as they had desir’d I would.— I am very Weak yet & tho I am about in My Family I find it hard work to drag myself up Stairs I was confin’d five weeks to my chair by Boils on my Leg I could only go from the fire to the Bed nor that without two People to help Me & was sadly afflicted with those upon My Back I had a very large one on My Shoulder which is not well yet one upon my Leg is not heal’d but it does not prevent My Walking about.
				I did not expect to see you again when you last left Me I saw by your countinance I should not but I could not trust Myself—with a last adieu. The care you took that I should want for nothing that your sisterly kindness could Supply Me with overcame me to such a degree that tears not words spoke my grateful heart, & untill you was gone I did not know one half your kindness mr Cranch I hope has thanked you for Many things o! what a Goose I had on our Table on the thanksgiving day & what an appetite I had for it— I came done for the first time that day—& What cause had I for thanksgiving? three of my Family are yet confin’d to their chamber Ruthys long weakness has been a great trouble to me as well as expence. as to the expence of our long Sickness, tis not to be told.— I dare not think of it I paid ten doll. to my nurse & have been oblig’d to hire two Girls ever since she Went away (one I had before) for I could not take care of the sick Ruthy was very much out of her head & would have run away if we had not watch’d her. Miss Katys nerves are Shook to peices & she is very weak & low & very cross at times Sickness has not better’d her in any way she has worried me More than all the Family beside. Mrs Greenleaf left me only the Week before last— mrs Perkins is gone to Board with her this winter. Mrs Greenleaf has grown so fat notwithstanding all her fatigue as to be oblig’d to let out her Gown sleves— our Nancys being taken sick was a great loss to us—as George was to his uncle— mr Cranch has been wonderfully Supported. he had all his harvisting to do without any assistance but for a few days & all the wood to cut for Six fires two of which were burning night & day. I expected every day he Would give out. but he is tough like Mrs Greenleaf— Mrs Norton dear Girl not one of us have seen her since you went away. but she has been growing well slowly. they brought her into the little room three weeks ago. I design to see her the first pleasant day
				My dear Sister how did your account of your unhappy Sons Situation distress me— I had not eat my Breakfast when Mr cranch handed Me the Letter— I was very weak— I thought I should have

fainted “Father thy will be done” was all I could Say, to pass from one distressing Scene to another as you did— my heart ack’d for you—
				This day I have read in the News paper that he is no more. Heaven Support My Freinds! To the mercy of God We must leave him—beging him to be a Father to the orphans & the Widows Friend
				Mr & Mrs Black have both look’d upon Me as their charge—& they have been faithful to it. no Brother & Sister could be kinder. her Nabby has watch’d with us four or five times. One night She told me what they had to dress for dinner the next day they were to have company. roast chickin was one thing I said I wish’d I had a Wing of one in my Mouth then I just began to have my appetite return & I Wanted every thing— I thought No more of the chicken but by Twelve aclock Porter came racing up the yard with a fine roast Chicken Smoking hot in a Tin Kettle I veryly believe she was told to find out what I wanted, just so it was with some custards I happend to say I thought She made very fine ones—in two hours after she returned I had four or five fine large custards sent me. they were warm when they came. She Made me at last affraid to say I loved any particular kind of Food— oh My Sister how many kind Friends have I found. tis true we have been a distress’d Family but we have had every alleviation that Friends could bestow & I may Say Neighbours for tho we were oblig’d for Several Weeks to have two watchers in a Night & So many People Sick in the Town, yet we never have been without one till a fortnight Since. Ruthys Second Fever was much worse than the first— I Shall dismiss one Maid this Week Nancy is able to run up & down Stairs & do a little in the chambers & two Girls at 4/a week is more than I can bear— I am forty dollars in debt—but we are all alive & I ought not to complain I Shall work out in time tis only doing without a few things it would have been very comfortable to have had— I say this only to lett you know how sensible I am what my Situation must have been had you not been the kind Sister you was. I have wanted for Nothing thank Heaven & you
				Major Millar has lost his wife—& there are Several People very dangerously ill now but no one else has dy’d
				I believe there have been forty new casses since you went from Quincy—
				Thomas is still at mr Blacks they will not let me have him yet he has not been out of their house since he left yours. he is Surprizingly Grown. my dear Sister how you clothed him & the little creature & he has out-grown every thing— Tell cousin Thomas he must

be the Heir to all his old clothes they will make him quite rich when he is large enough to put into a Boys dress
				Sister Peabody came to Boston the week after you left Quincy with a design to have seen you but when she found how Sick we were her Friends in Boston & I too thought she had better not come among us—
				If we had been well we Should have had a visitation from Jo Cranch & his wife & one of their adopted Daughters they wrote me they intended to spend the winter with me but mr Cranch had no mind they Should he Said they were as able to Support themselves as he was to give them their Board I knew Quincy at this time was no place for him just crawling up from a dreadful Fever & I had not a thought but the would have given us notice when they arriv’d in Boston but they did not and about eight a clock in the eve a fortnight since when Ruthy was as crazy as she could be in they came Bag & Baggage three of them with all theirs dirty Linnen to be wash’d & he to be nurs’d— Mr Cranch cannot disguise his feelings & did not meet his niece with all the rapture that she expected & indeed Meet him folding him in her arms & laying her head on his Bosom Lucy too, So much like her Father could not return hug for hug. so that by the time she got up Stairs to me She was as formal as if She had never seen Me before— mr cranch thought I could not possably Lodge them for one night & told them so. their backs were up in a moment & without Staying to take Tea they were hurring of to a Tavern I stop’d them & contriv’d a Bed for them in the upper room it was all I could do I was very Sorry. but I advis’d them to take a room in the Town or country & from that receive invetations to visit their Freinds as they could make it convenient to receive them. she toss’d her head & made a great many fatherlike Speeches too big for Me, returned in the Stage the next morning to seek a Room with mrs Eunice—& I have not heard a word from them Since. it hurt me to give them Such a recceptation but I could not help it I told her the State of the Family & it ought to have Satisfied her— She then said she would go to mr Nortons but I told her she could not be accomodated better than with me— I have written enough for the first time. I may Say. for what I Wrote to you before was done in a fit of enthusiasm & cost me dear I did not get over it for two days. I can do no work I have had Seven Sore Fingures & thumbs all done up at once I have three now & Shall lose Several nails & all my hair & my Skin too—
				
				Love to the President my Son & daughter cousins &C / from your ever affectionate & gratefull Sister
				
					M Cranch
				
			